DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Berger et al. (US 10839530; hereinafter Berger).

Regarding claim 1, Berger discloses a computer-implemented method to generate synthetic light detection and ranging (LiDAR) data, the method (abstract, Col 3, line 18, claim 12 and dependents, fig. 2) comprising:
            obtaining, by a computing system comprising one or more computing devices, a three- dimensional map of an environment (For example, the point clouds may be captured using a lidar sensor mounted on a moving vehicle and the moving points appearing in a sequence of captured point clouds may be detected using a recurrent neural network – Col. 3, lines 17-21.
To simplify tracking a scene using a sensor attached to a moving vehicle, the motion of the sensor may be decoupled from the motion of dynamic object – Col. 4, lines 21-24
The points in one step may be voxelized to obtain a 3D occupancy grid – Col. 3, lines 52-53
For example, the point cloud 102 may be determined by applying bundle adjustment processing (e.g., using a SLAM (Simultaneous Localization And Mapping) algorithm) to a set of lidar sensor scans taken at different times and/or locations within the space – Col. 5, lines 53-57);
determining, by the computing system, a trajectory that describes a series of locations of a virtual object relative to the environment over time (Systems and methods for detecting moving points in point clouds. For example, the point clouds may be captured using a lidar sensor mounted on a moving vehicle and the moving points appearing in a sequence of captured point clouds may be detected using a recurrent neural network – Col. 3, lines 17-21. UI 1240 could be a VR device, fig. 12. Projection determination at step 230 uses ray tracing, understood as virtual processing – Col. 10, lines 20-25
 
For example, the sequence of point clouds may correspond to a path through a space for vehicle with a lidar sensor that captures points while moving along the path (e.g., moving down a street). For example, the points of the current point cloud 1502 may correspond to the points detected with the lidar sensor during a period of time (e.g., a 600 ms period) corresponding to a step along the path – Col. 20, lines 58-64
 
Data from multiple lidar scans taken at different times and/or from different locations may be used to generate (e.g., using a bundle adjustment process) the point cloud. Information about whether objects reflected in the point cloud are moving may be available by comparing lidar scans from different times. For example, a probability that a point in the point cloud corresponds to moving or static (i.e., not moving) object may be determined based on intersection tests. A fully connected CRF may be applied to these motion probabilities (or other indications) to determine motion labels for points of the point cloud. These motion labels in the point cloud may be propagated (e.g., a channel of projected data) to an augmented image that is input to the two-dimensional convolutional neural network and used for semantic segmentation to assist in distinguishing certain classes of objects that can be static or moving – Col. 5, lines 19-34);
performing, by the computing system, ray casting on the three-dimensional map according to the trajectory to generate an initial three-dimensional point cloud that comprises a plurality of points (For each point in a point cloud, there was at least one a ray shooting from the Lidar sensor (source) to the location of the point (destination) – Col. 13, lines 41-44
The position and orientation of an image sensor when it was used to capture the image 108 may be correlated (e.g., using a bundle adjustment algorithm such as SLAM) with a position and orientation in the point cloud 102 model of the space. For example, a projection may be determined by ray tracing to associate pixels of the image with the nearest points from the point cloud along respective rays from the image sensor location that are associated with the pixels – Col. 6, lines 32-40);
processing, by the computing system using a machine-learned model, the initial three- dimensional point cloud to predict a respective dropout probability for one or more of the plurality of points (step 250-260, fig. 2, abstract, step 710, 9 fig. 7.
The 2D CNN semantic segmentation module 120 includes a two-dimensional convolutional neural network that is trained to receive an augmented image 112 as input and output label predictions for pixels of the augmented image 112. The two-dimensional convolutional neural network may be trained with augmented images generated in the same way as the augmented images processed during inference – Col. 7, lines 10-16. Also see Col. 10, lines 65-67.
A recurrent neural network (RNN) may be used to detect and track objects in an end-to-end fashion, Col 3, lines 46-48, lines57-63.
For example, a probability that a point in the point cloud corresponds to moving or static (i.e., not moving) object may be determined based on intersection tests. A fully connected CRF may be applied to these motion probabilities (or other indications) to determine motion labels for points of the point cloud – Col. 5, lines 24-29. The points classified as moving (versus static) may be removed before the point cloud is accumulated for further analysis – Col. 3, lines 39-42, fig. 20. Moving object points are understood attached with dropout probability.
The process 200 includes mapping 260, by reversing the projection, predictions of the semantic labeled image to respective points of the point cloud to obtain a semantic labeled point cloud (e.g., the labeled point cloud 132) – Col. 11, lines 31-35); and
generating, by the computing system, an adjusted three-dimensional point cloud from the initial three-dimensional point cloud based at least in part on the respective dropout probabilities predicted by the machine-learned model for the one or more of the plurality of points of the initial three-dimensional point cloud (step 270, fig. 2, Col. 11, lines 49- Col. 12, line 2. The points classified as moving (versus static) may be removed before the point cloud is accumulated for further analysis – Col. 3, lines 39-42, fig. 20. Also see Col 22, lines 1-10.
For example, a probability that a point in the point cloud corresponds to moving or static (i.e., not moving) object may be determined based on intersection tests – Col. 5, lines 24-26.
For example, the predictions (1550, 1552, and 1554) may be voxelized predictions with a value for a voxel representing an estimate of a probability that points in the voxel are moving rather than static. For example, a threshold (e.g., 0.5) may be applied to predictions (1550, 1552, and 1554) to determine moving or static labels for points of a corresponding voxel of a corresponding point cloud (e.g., the current point cloud 1502) – Col. 21, lines 59-66.
Also see abstract).
 
Regarding claim 2, Berger discloses the computer-implemented method of claim 1, wherein generating, by the computing system, an adjusted three-dimensional point cloud from the initial three-dimensional point cloud based at least in part on the respective dropout probabilities predicted by the machine-learned model for the one or more of the plurality of points of the initial three- dimensional point cloud comprises removing, by the computing system, each of one of the one or more of the plurality of points with probability equal to its respective dropout probability (For example, a probability that a point in the point cloud corresponds to moving or static (i.e., not moving) object may be determined based on intersection tests. A fully connected CRF may be applied to these motion probabilities (or other indications) to determine motion labels for points of the point cloud – Col. 5, lines 24-29. The points classified as moving (versus static) may be removed before the point cloud is accumulated for further analysis – Col. 3, lines 39-42, fig. 20. Moving object points are understood attached with dropout probability.
 For example, the predictions (1550, 1552, and 1554) may be voxelized predictions with a value for a voxel representing an estimate of a probability that points in the voxel are moving rather than static. For example, a threshold (e.g., 0.5) may be applied to predictions (1550, 1552, and 1554) to determine moving or static labels for points of a corresponding voxel of a corresponding point cloud (e.g., the current point cloud 1502) – Col. 21, lines 59-66).
  
Regarding claim 6, Berger discloses the computer-implemented method of claim 1, further comprising feeding, by the computing system, the adjusted three-dimensional point cloud as LiDAR data input to an autonomy computing system of an autonomous vehicle to test a performance of the autonomy computing system of the autonomous vehicle in the environment (The forward-pass recurrent neural network 1510 may include one or more recurrent layers that take a hidden state (1512, 1514, or 1516) from a previous time step as input/feedback. For example, the hidden state 1514 may include a voxelized activation based on the previous point cloud 1504. The backward-pass recurrent neural network 1520 may include one or more recurrent layers that take a hidden state (1518, 1522, or 1524) from a next time step as input/feedback – Col. 21, lines 42-50).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger in view of Zhang et al. (Z. Zhang, Q. Liu and Y. Wang, "Road Extraction by Deep Residual U-Net," in IEEE Geoscience and Remote Sensing Letters, vol. 15, no. 5, pp. 749-753, May 2018, doi: 10.1109/LGRS.2018.2802944; hereinafter Zhang)

Regarding claim 7, Berger discloses the computer-implemented method of claim 1 with a machine-learned model (convolution network/CNN in fig. 4, 7).
Berger is not found teaching explicitly that the machine-learned model comprises a U-Net neural network.
However implementation of U-net is well known in art. For example Zhang discloses that a semantic segmentation neural network, which combines the strengths of residual learning and U-Net, is applied for road area extraction.
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Berger with the teaching of Zhang of implementing U-net as a learning model, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Berger in view of Qian et al. (US 2017/0200309)
 
Regarding claim 8, Berger discloses the computer-implemented method of claim 1, wherein obtaining, by the computing system, the three-dimensional map of the environment comprises generating, by the computing system, the three-dimensional map, and generating, by the computing system, the three- dimensional map comprises:
obtaining, by the computing system, a plurality of sets of real-world LiDAR data physically collected by one or more LiDAR systems in the environment (Data from multiple lidar scans taken at different times and/or from different locations may be used to generate (e.g., using a bundle adjustment process) the point cloud. Information about whether objects reflected in the point cloud are moving may be available by comparing lidar scans from different times. For example, a probability that a point in the point cloud corresponds to moving or static (i.e., not moving) object may be determined based on intersection tests. A fully connected CRF may be applied to these motion probabilities (or other indications) to determine motion labels for points of the point cloud. These motion labels in the point cloud may be propagated (e.g., a channel of projected data) to an augmented image that is input to the two-dimensional convolutional neural network and used for semantic segmentation to assist in distinguishing certain classes of objects that can be static or moving, Col 5, lines 19-34);
removing, by the computing system, one or more moving objects from the plurality of sets of real-world LiDAR data (a prediction value (e.g., a probability) for a voxel may be mapped one or more points in the voxel and appended as another data channel for those points. In some implementations, points corresponding to a voxel classified as moving may be removed from the point cloud 1502 to enable processing on static points. For example, the process 2000 of FIG. 20 may be implemented to identify and remove moving points from point clouds that are accumulated for analysis (e.g., for semantic segmentation), Col 22, lines 1-10);
associating, by the computing system, the plurality of sets of real-world LiDAR data to a common coordinate system to generate an aggregate LiDAR point cloud (For example, the process 2000 of FIG. 20 may be implemented to identify and remove moving points from point clouds that are accumulated for analysis (e.g., for semantic segmentation), Col 22, lines 1-10. …combine the first voxelized activation and the second voxelized activation to obtain a prediction of whether respective points of the current point cloud are moving or static; update the current point cloud based on the prediction to obtain an updated point cloud; accumulate point clouds, including the updated point cloud, to obtain a point cloud reflecting one or more objects in a space, Col 25, lines 51-57. Also see abstract.); and
Berger is not found teaching explicitly converting, by the computing system, the aggregate LiDAR point cloud to a surface element-based three-dimensional mesh.
However, Qian discloses obtaining point cloud via measurement by a 3D scanner, such as LiDAR (Light Detection and Ranging). In step S104, the cityscape point cloud data is converted into 3D surface model. The 3D surface model may comprise a 3D mesh model or polygonal model, where selected points in the modeling space are connected by line segments, the line segment forming polygons that each represent a surface element of the overall 3D surface model. For example, each surface element may roughly represent a corresponding surface portion in the real world as a plane bounded by its bounding polygon. (¶0028-¶0029). Qian finally produces enhanced 3D surface model with further surface details at step s110.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Berger to include the teaching of Qian of converting the aggregate LiDAR point cloud to a surface element-based three-dimensional mesh, because, Qian’s approach produces enhanced 3D surface model with further surface details (see step s110 of Qian).

 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Berger in view of Dowdall (US 10699167).

Regarding claim 16, Berger discloses one or more non-transitory computer-readable media that collectively store instructions that, when executed by a computing system comprising one or more computing devices, cause the computing system to generate three-dimensional representations of objects by performing operations, the operations comprising:
            obtaining, by the computing system, one or more sets of real-world LiDAR data physically collected by one or more LiDAR systems in a real-world environment, the one or more sets of real-world LiDAR data respectively comprising one or more three-dimensional point clouds (For example, the point clouds may be captured using a lidar sensor mounted on a moving vehicle and the moving points appearing in a sequence of captured point clouds may be detected using a recurrent neural network – Col. 3, lines 17-21.
To simplify tracking a scene using a sensor attached to a moving vehicle, the motion of the sensor may be decoupled from the motion of dynamic object – Col. 4, lines 21-24
The points in one step may be voxelized to obtain a 3D occupancy grid – Col. 3, lines 52-53.
            For example, the point cloud 102 may be determined by applying bundle adjustment processing (e.g., using a SLAM (Simultaneous Localization And Mapping) algorithm) to a set of lidar sensor scans taken at different times and/or locations within the space – Col. 5, lines 53-
            defining, by the computing system, a three-dimensional bounding box for an object included in the real-world environment (For example, a probability that a point in the point cloud corresponds to moving or static (i.e., not moving) object may be determined based on intersection tests. A fully connected CRF may be applied to these motion probabilities (or other indications) to determine motion labels for points of the point cloud. These motion labels in the point cloud may be propagated (e.g., a channel of projected data) to an augmented image that is input to the two-dimensional convolutional neural network and used for semantic segmentation to assist in distinguishing certain classes of objects that can be static or moving – Col. 5, lines 25-34
FIG. 14 is a sketch of an example of a semantic labeled image 1400 that may be used for semantic segmentation of points in a corresponding point cloud. The semantic labeled image 1400 was derived (e.g., by the system 100 of FIG. 1) from the image 1300 augmented with data from a point cloud that was projected on to the image. A visualization (e.g., selecting a color corresponding the classification estimated to be most likely for the pixel) of the values of the predictions for each pixel in the semantic labeled image 1400 reveals some discernable regions corresponding to different objects seen in the field of view of the image 1300. The region 1410 corresponds to the sky (empty space in the point cloud). The region 1420 corresponds to a building. The region 1430 corresponds to a road. The region 1440 corresponds to a static car. The region 1442 corresponds to a static car. The region 1450 corresponds to a tree. The region 1460 corresponds to a sign. These predictions in the semantic labeled image 1400 may then be mapped back to the corresponding points of the point cloud and the predictions for the points of the point cloud may continue to be improved through accumulation of predictions from multiple images, 3D segmentation and classification, application of a fully connected CRF, etc., as described in relation to FIG. 1 – Col. 19, line 62 – Col. 20, line 18. 3D semantic segmentation of the objects in the 3D point cloud is understood as done by a three-dimensional bounding box.
For example, the predictions (1550, 1552, and 1554) may be voxelized predictions with a value for a voxel representing an estimate of a probability that points in the voxel are moving rather than static. For example, a threshold (e.g., 0.5) may be applied to predictions (1550, 1552, and 1554) to determine moving or static labels for points of a corresponding voxel of a corresponding point cloud (e.g., the current point cloud 1502). In some implementations, a label for a voxel may be mapped one or more points in the voxel and appended as another data channel for those points. In some implementations, a prediction value (e.g., a probability) for a voxel may be mapped one or more points in the voxel and appended as another data channel for those points. In some implementations, points corresponding to a voxel classified as moving may be removed from the point cloud 1502 to enable processing on static points. For example, the process 2000 of FIG. 20 may be implemented to identify and remove moving points from point clouds that are accumulated for analysis (e.g., for semantic segmentation) – Col. 21, line 61- Col. 22, line 10);
            identifying, by the computing system, points from the one or more three-dimensional point clouds that are included within the three-dimensional bounding box to generate a set of accumulated points (For example, a probability that a point in the point cloud corresponds to moving or static (i.e., not moving) object may be determined based on intersection tests. A fully connected CRF may be applied to these motion probabilities (or other indications) to determine motion labels for points of the point cloud. These motion labels in the point cloud may be propagated (e.g., a channel of projected data) to an augmented image that is input to the two-dimensional convolutional neural network and used for semantic segmentation to assist in distinguishing certain classes of objects that can be static or moving – Col. 5, lines 25-34
FIG. 14 is a sketch of an example of a semantic labeled image 1400 that may be used for semantic segmentation of points in a corresponding point cloud. The semantic labeled image 1400 was derived (e.g., by the system 100 of FIG. 1) from the image 1300 augmented with data from a point cloud that was projected on to the image. A visualization (e.g., selecting a color corresponding the classification estimated to be most likely for the pixel) of the values of the predictions for each pixel in the semantic labeled image 1400 reveals some discernable regions corresponding to different objects seen in the field of view of the image 1300. The region 1410 corresponds to the sky (empty space in the point cloud). The region 1420 corresponds to a building. The region 1430 corresponds to a road. The region 1440 corresponds to a static car. The region 1442 corresponds to a static car. The region 1450 corresponds to a tree. The region 1460 corresponds to a sign. These predictions in the semantic labeled image 1400 may then be mapped back to the corresponding points of the point cloud and the predictions for the points of the point cloud may continue to be improved through accumulation of predictions from multiple images, 3D segmentation and classification, application of a fully connected CRF, etc., as described in relation to FIG. 1 – Col. 19, line 62 – Col. 20, line 18. 3D semantic segmentation of the objects in the 3D point cloud is understood as done by a three-dimensional bounding box.
For example, the predictions (1550, 1552, and 1554) may be voxelized predictions with a value for a voxel representing an estimate of a probability that points in the voxel are moving rather than static. For example, a threshold (e.g., 0.5) may be applied to predictions (1550, 1552, and 1554) to determine moving or static labels for points of a corresponding voxel of a corresponding point cloud (e.g., the current point cloud 1502). In some implementations, a label for a voxel may be mapped one or more points in the voxel and appended as another data channel for those points. In some implementations, a prediction value (e.g., a probability) for a voxel may be mapped one or more points in the voxel and appended as another data channel for those points. In some implementations, points corresponding to a voxel classified as moving may be removed from the point cloud 1502 to enable processing on static points. For example, the process 2000 of FIG. 20 may be implemented to identify and remove moving points from point clouds that are accumulated for analysis (e.g., for semantic segmentation) – Col. 21, line 61- Col. 22, line 10); and
Berger is not found disclosing explicitly the limitation of generating, by the computing system, a three-dimensional model of the object based at least in part on the set of accumulated points.
However, Dowdall discloses,
LIDAR point cloud image representing a scene may be analyzed by the object detection model 147 to identify objects perceived within the scene, bounding boxes for those objects, as well as to generate a first set of labels for these perceived objects. For instance, each object may be associated with a bounding box identifying all of the LIDAR sensor data points corresponding to that object. Additionally or alternatively, the LIDAR point cloud image representing the scene may also be analyzed by the object detection model 148 to identify objects perceived within the scene, and to generate a second set of labels for the perceived objects. As discussed above, since object detection models 147 and 148 may include different algorithms, or may have been trained with different sets of labeled images or to use different image parameters to identify objects, there may be discrepancies between the first set of labels and the second set of labels….
Additionally or alternatively, the object detection model 148 may also be used, for instance by computing devices 130 and/or server 160 (discussed further below) to analyze the LIDAR point cloud image 400A, for example by generating another set of bounding boxes and a second set of labels for each of the objects 401-406, or generate the second set of labels based on the bounding boxes already generated by the objection detection model 147. As mentioned above, there may be discrepancies between the first set and second set of labels. For example, referring to FIG. 4D, the object detection model 148 may label object 401 as “LAWN MOWER,” and 402-406 as “CAR.” Metadata associated with the LIDAR point cloud image 400A (now labeled) may now additionally include data on the bounding boxes, the first set and/or the second set of labels, and various parameter values for generating the labels [See Col. 10 lines 1-38].
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Berger with the teaching of Dowdall of generating, by the computing system, a three-dimensional model of the object based at least in part on the set of accumulated points of Berger to defined objects in the scene using 3D bounding boxes that bounds 3d point cloud data, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
Allowable Subject Matter
Claims 11-15 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, none of the prior arts of record, either alone or in a reasonable combination found disclosing,
generating a ground truth dropout mask for the ground truth three-dimensional point cloud; obtaining a three-dimensional map of the environment; performing ray casting on the three-dimensional map according to the trajectory to generate an initial three-dimensional point cloud that comprises a plurality of points; processing, using the machine-learned model, the initial three-dimensional point cloud to generate a dropout probability map that provides a respective dropout probability for one or more of the plurality of points of the initial three-dimensional point cloud; evaluating an objective function that compares the dropout probability map generated by the machine-learned model to the ground truth dropout mask; and modifying one or more values of one or more parameters of the machine-learned model based at least in part on the objective function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	Claims 3-5, 9-10, 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, none of the prior arts of record, either alone or in a reasonable combination found disclosing,
wherein processing, by the computing system using the machine-learned model, the initial three-dimensional point cloud to predict the respective dropout probability for one or more of the plurality of points comprises:  46transforming, by the computing system, the initial three-dimensional point cloud into a two-dimensional polar image grid; and processing, by the computing system using the machine-learned model, the two- dimensional polar image grid to generate a two-dimensional ray dropout probability map.
Regarding claim 4, none of the prior arts of record, either alone or in a reasonable combination found disclosing,
wherein performing, by the computing system, the ray casting to generate the initial three-dimensional point cloud comprises determining, by the computing system for each of a plurality of rays, a ray casting location and a ray casting direction based at least in part on the trajectory.
 
Regarding claim 9, none of the prior arts of record, either alone or in a reasonable combination found disclosing,
wherein the machine-learned model has been trained using an objective function that comprises a pixel-wise loss that compares a predicted dropout probability map with a ground truth dropout mask.
Regarding claim 10, none of the prior arts of record, either alone or in a reasonable combination found disclosing,
inserting, by the computing system, one or more dynamic virtual objects into the three- dimensional map of the environment; wherein performing, by the computing system, ray casting on the three-dimensional map comprises performing, by the computing system, ray casting on the three-dimensional map including the one or more dynamic virtual objects.

Regarding claim 17, none of the prior arts of record, either alone or in a reasonable combination found disclosing,
 	wherein generating, by the computing system, the three-dimensional model of the object based at least in part on the set of accumulated points comprises: mirroring, by the computing system, the set of accumulated points along at least one axis of the three-dimensional bounding box to generate a set of mirrored points; concatenating, by the computing system, the set of mirrored points with the set of accumulated points to generate a set of object points associated with the object; and generating, by the computing system, the three-dimensional model of the object based at least in part on the set of object points.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619